Citation Nr: 0507800	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  96-18 369A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether the veteran is competent for Department of Veterans 
Affairs benefit purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel





INTRODUCTION

The veteran served on active military duty from July 1968 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  In that decision, 
the RO determined that the veteran was competent for VA 
benefit purposes.  

Following receipt of notification of the October 1995 
decision, the veteran perfected a timely appeal.  In 
September 2001, the Board remanded this issue to the RO for 
further evidentiary development.  After obtaining additional 
evidence and associating it with the claims folder, the RO, 
in November 2003, returned the veteran's file to the Board.  

Subsequently, in June 2004, the Board determined that, 
although the RO had obtained relevant evidence pursuant to 
the September 2001 remand instructions, the RO had not 
readjudicated the veteran's competency claim after receiving 
such evidence.  Thus, the Board remanded the competency issue 
to the RO for such consideration.  Later in June 2004, the RO 
readjudicated the veteran's competency claim in light of the 
additional evidence received.  At that time, the RO concluded 
that the total evidence of record supported a finding of 
competency.  Thus, in November 2004, the RO returned the 
veteran's case to the Board for final appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue on appeal has been obtained.  

2.  The veteran has the mental capacity to contract or to 
manage his own affairs, including the disbursement of funds 
without limitation.  


CONCLUSION OF LAW

The veteran is competent for VA benefit purposes.  
38 U.S.C.A. §§ 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.353(a) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act Of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  This law eliminated the concept of a well-grounded 
claim (inapplicable here), redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.

By letters dated in November 2001 and June 2004, the RO 
discussed the type of evidence necessary to support the 
veteran's competency claim.  Also by these documents, the RO 
notified the veteran that VA would make reasonable efforts to 
help him obtain such necessary evidence but that he must 
provide enough information so that VA could request the 
relevant records.  In addition, the RO advised the veteran of 
attempts already made to obtain relevant evidence with regard 
to this issue.  Further, the veteran was asked to submit 
"appropriate evidence."  Thus, he may be considered advised 
to submit all pertinent evidence in his possession.  

Additionally, the October 1995 rating decision, the statement 
of the case (SOC) issued in February 1996, and the 
supplemental statements of the case (SSOCs) issued in August 
1997, November 2000, and June 2004 notified the veteran of 
the relevant criteria and evidence necessary to substantiate 
his competency claim.  These documents also included 
discussions regarding the evidence of record, adjudicative 
actions taken, and the reasons and bases for the denial of 
this issue.  

Moreover, throughout the current appeal, the RO has made 
attempts to obtain records of relevant treatment identified 
by the veteran.  Further, the veteran has been accorded 
several pertinent VA examinations.  Accordingly, the Board 
finds that VA has satisfied its duty to notify and to assist 
pursuant to the VCAA with regard to the veteran's competency 
claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2004); Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. June 24, 2004) (Pelegrini II); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Initially, by an October 1970 rating action, the RO granted 
service connection for a conversion reaction and awarded a 
compensable evaluation of 50 percent, effective from August 
1970, for this disability.  By a subsequent rating action 
dated in May 1972, the RO redefined this service-connected 
disorder as schizophrenia, undifferentiated type and 
continued the previously assigned evaluation of 50 percent.  
The veteran's schizophrenia remains evaluated as 50 percent 
disabling.  

During the current appeal, the veteran has asked that his 
mother be appointed as his fiduciary.  In support of this 
request, the veteran has consistently expressed his belief 
that he is unable to manage his VA benefits due to his 
schizophrenia.  

According to the pertinent regulations, a mentally 
incompetent person is one who, because of injury or disease, 
lacks the mental capacity to contract or to manage his or her 
own affairs, including disbursement of funds without 
limitation.  38 C.F.R. § 3.353(a) (2004).  

Unless the medical evidence is clear, convincing, and leaves 
no doubt as to the person's incompetency, the rating agency 
will make no determination of incompetency without a definite 
expression regarding the question by the responsible medical 
authorities.  Considerations of medical opinions will be in 
accordance with the principles in paragraph (a) of this 
section.  Determinations relative to incompetency should be 
based upon all evidence of record, and there should be a 
consistent relationship between the percentage of disability, 
facts relating to commitment or hospitalization, and the 
holding of incompetency.  38 C.F.R. § 3.353(b) (2004).  

Where reasonable doubt arises regarding a beneficiary's 
mental capacity to contract or to manage his or her own 
affairs, including the disbursement of funds without 
limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(c) (2004).  

In the present case, the Board acknowledges that, at the time 
of the veteran's February 1995 hospitalization discharge 
(following treatment for schizophrenia and depression), the 
treating physician concluded that the veteran was 
unemployable and needed "supervision to handle funds."  
Also at the time of discharge, however, the veteran was found 
to be in full contact with reality and not suicidal or 
homicidal.  

Significantly, subsequent medical records clearly indicate 
that the veteran has been consistently found, by medical 
personnel, to be competent.  Specifically, the May 1995 VA 
mental disorders examination included an objective evaluation 
finding that the veteran's intellectual capacities were 
maintained as well as the examiner's conclusion that the 
veteran was mentally competent to handle VA funds.  

Thereafter, at the time of the veteran's April 1997 
hospitalization discharge (following treatment for continuous 
alcohol dependence, a depressed type alcohol mood disorder, 
episodic cocaine abuse, and partner relational problems), he 
was found to be in full contact with reality, not psychotic, 
not suicidal or homicidal, and able to distinguish between 
right and wrong.  In addition, the treating physician 
concluded that the veteran was able to handle his own 
financial affairs.  

Furthermore, the December 1999 VA mental disorders 
examination included objective evaluation findings of good 
attention, concentration, and memory; clear and coherent 
speech; no hallucinations or suicidal or homicidal ideations; 
and fair insight and judgment as well as the examiner's 
conclusion that the veteran was competent to handle VA funds.  
Moreover, at the April 2002 VA mental disorders examination, 
another examiner found the veteran to be coherent and logical 
and to have no psychotic symptoms.  

Thus, although the veteran was found to need "supervision to 
handle funds" in February 1995, subsequent mental status 
evaluations provide consistent objective findings, as well as 
examiners' conclusions, that the veteran is indeed competent 
to handle VA funds.  In view of these facts, as well as the 
regulatory presumption of competency, the Board concludes 
that the evidence of record clearly supports a finding that 
the veteran has the mental capacity to contract or to manage 
his own affairs, including the disbursement of funds without 
limitation.  See, 38 C.F.R. § 3.353(a) and (c) (2004).  His 
claim for a finding of incompetency for VA benefit purposes 
must, therefore, be denied.  


ORDER

The claim of entitlement to a finding of incompetency for VA 
benefit purposes is denied.  



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


